Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 9 is objected to because of the following informalities:  In line 2 of claim 9, “a actuator” should be - - an actuator - -  so as to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al (US 2010/0231055) in view of Hodges et al (US 2020/0136362)

As per claims 1, 14 and 19 Black et al depicts in figures 1 & 9 and discloses: An apparatus, comprising: a first electrical terminal {hot terminal} configured to connect to a first ungrounded conductor {hot wire} and receive electricity from the first ungrounded conductor {hot wire} {figure 1}; a second electrical terminal {dimmed hot terminal} configured to connect to a grounded conductor and transmit a first portion of the electricity received from the first ungrounded conductor {hot wire} to the grounded conductor in response to a connection of the second electrical terminal {dimmed hot terminal} to the grounded conductor {figure 9}; a third electrical terminal {neutral terminal} configured to connect to a second ungrounded conductor and transmit a second portion of the electricity received from the first ungrounded conductor {hot wire} to the second ungrounded conductor in response to an actuation of an electrical switching device; a fourth electrical terminal configured to connect to a grounding conductor; the electrical switching device, processor 190 coupled to the memory and configured to: determine whether the second electrical terminal {dimmed hot terminal} is connected to the grounded conductor; in response to a first determination that the second electrical terminal {dimmed hot terminal} is connected to the grounded conductor, generate a first control signal configured to permit a performance of a function; and in response to a second determination that the second electrical terminal {dimmed hot terminal} is not connected to the grounded conductor, generate a second control signal configured to prevent the performance of the function. { [0041] The electronic control system 100 detects whether the neutral wire is connected and adjusts its operation accordingly. In particular, as described in further detail below a microprocessor monitors the output of a detector, and determines which of two wire or three wire mode should be used by the electronic control system to control the connected load. Also see [0037] & [0044]}

Regarding claims 1 and 14 Black et al is silent as to: wherein the electrical switching device is configured to: generate a conductive electrical path between the first electrical terminal {hot terminal} and the third electrical terminal {neutral terminal} in response to the actuation of the electrical switching device; and generate a nonconductive electrical path between the first electrical terminal {hot terminal} and the third electrical terminal {neutral terminal} in response to a deactuation of the electrical switching device.  With respect to claims 1 and 14 Hodges et al depicts in figure 7B and discloses: [0044] The two relays 1002, 1004 and TRIAC 1010 can enable either of a toggle or dimmer mode of operation. That is, if the user wishes to control a load using on/off toggle commands without dimming, the user can move the slidable switch to the third position to set the first relay 1002 and the second relay 1004 both closed. If the user wishes to control a load using dimming functionality, the user can move the slidable switch into the second position to set the first relay 1002 closed and second relay 1004 open. Whenever the user wishes to cease providing power to the load the user can move the slidable switch to the first position to set the first relay 1002 open, thereby creating an air gap in the switch circuit 1100 between the common terminal and the load. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the apparatus of Black et al with the electrical switching device is configured to: generate a conductive electrical path between the first electrical terminal and the third electrical terminal in response to the actuation of the electrical switching device; and generate a nonconductive electrical path between the first electrical terminal and the third electrical terminal {neutral terminal} in response to a deactuation of the electrical switching device as taught by Hodges et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an apparatus with the electrical switching device is configured to: generate a conductive electrical path between the first electrical terminal and the third electrical terminal in response to the actuation of the electrical switching device; and generate a nonconductive electrical path between the first electrical terminal and the third electrical terminal {neutral terminal} in response to a deactuation of the electrical switching device so that 
if the user wishes to control a load using on/off toggle commands without dimming, the user can move the slidable switch to the third position to set the first relay 1002 and the second relay 1004 both closed. If the user wishes to control a load using dimming functionality, the user can move the slidable switch into the second position to set the first relay 1002 closed and second relay 1004 open. Whenever the user wishes to cease providing power to the load the user can move the slidable switch to the first position to set the first relay 1002 open, thereby creating an air gap in the switch circuit 1100 between the common terminal and the load.  

See [0044] of Hodges et al.

Regarding claim 1 Black et al is also silent as to: memory.  With respect to claim 1 Hodges et al discloses:  memory { [0041] The processor 151 may also comprise its own memory, modem and/or other functions to comprise a “system on a chip” (SoC). }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the apparatus of Black et al with memory as taught by Hodges et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to  an apparatus having a processor with memory so as to store instructions/programs/applications (apps), as well as, corresponding data so that the user can interact with the apparatus.

As per claim 2. Black et al discloses: The apparatus of claim 1, wherein: the first ungrounded conductor {hot wire} is a line wire; the grounded conductor is a neutral wire; the second ungrounded conductor is a load wire; and the grounding conductor is a ground wire. {figures 1 & 9}

Regarding claims 3 and 15 Black et al is silent as to: The apparatus of claim 1, wherein: the first control signal is configured to permit a first performance of a set of functions comprising the function; and the second control signal is configured to permit a second performance of a subset of the set of functions, wherein the subset of the set of functions does not include the function.  With respect to claims 3 and 15 Hodgles discloses: { [0055] Thus, the switch module 100 can deliver a first amount of power to the UI module 400 when the detector circuit 1200 determines that a neutral wire is connected to the switch module 100, and deliver a second amount of power to the UI module 400 lower than the first amount of power when the detector circuit 1200 determines that the neutral wire is not connected to the switch module 100. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the apparatus of Black et al with the first control signal is configured to permit a first performance of a set of functions comprising the function; and the second control signal is configured to permit a second performance of a subset of the set of functions, wherein the subset of the set of functions does not include the function as taught by Hodgles et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an apparatus with the first control signal is configured to permit a first performance of a set of functions comprising the function; and the second control signal is configured to permit a second performance of a subset of the set of functions, wherein the subset of the set of functions does not include the function so that
the switch module 100 can deliver a first amount of power to the UI module 400 when the detector circuit 1200 determines that a neutral wire is connected to the switch module 100, and deliver a second amount of power to the UI module 400 lower than the first amount of power when the detector circuit 1200 determines that the neutral wire is not connected to the switch module 100.

See [0055] of Hodges et al.

Regarding claim 4 Black et al is silent as to: The apparatus of claim 1, wherein: the apparatus further comprises a capacitive sensing device; the function comprises a capacitive sensing function; the first control signal is configured to instruct the capacitive sensing device to permit a performance of the capacitive sensing function; and the second control signal is configured to instruct the capacitive sensing device to prevent the performance of the capacitive sensing function.  Regarding claim 5 Black et al is silent as to: The apparatus of claim 1, wherein: the apparatus further comprises a temperature sensing device; the function comprises a temperature sensing function; the first control signal is configured to instruct the temperature sensing device to permit a performance of the temperature sensing function; and the second control signal is configured to instruct the temperature sensing device to prevent the performance of the temperature sensing function. Regarding claim 6 Black et al is silent as to: The apparatus of claim 1, wherein: the apparatus further comprises a radiation sensing device; the function comprises a radiation sensing function; the first control signal is configured to instruct the radiation sensing device to permit a performance of the radiation sensing function; and the second control signal is configured to instruct the radiation sensing device to prevent the performance of the radiation sensing function. Regarding claim 7 Black et al is silent as to: The apparatus of claim 1, wherein: the apparatus further comprises an audio sensing device; the function comprises an audio sensing function; the first control signal is configured to instruct the audio sensing device to permit a performance of the audio sensing function; and the second control signal is configured to instruct the audio sensing device to prevent the performance of the audio sensing function.

With respect to claims 4-7 Hodges et al depicts in figure 7A discloses:  a capacitive sensing device 467 { Note: Touch controller is seen to be a capacitive sensing device }; a temperature sensing device 463; a radiation sensing device 457 and an audio sensing device 453. { [0048] The UI module 400 also includes a speaker 425 and microphone 453 connected to the processor 451. As previously mentioned, LEDs 423 are included in the UI module 400 and are connected to and controlled by the processor 451 to, for example, display a load status or function as part of an interface. A variety of sensors can be connected to the processor 451, including: temperature and humidity 463, ambient light 465, touch 467, presence 459 and motion 457. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the apparatus of Black et al with a capacitive sensing device; a temperature sensing device; a radiation sensing device and an audio sensing device as taught by Hodges et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide and apparatus with a capacitive sensing device; a temperature sensing device; a radiation sensing device and an audio sensing device so as “to, for example, display a load status or function as part of an interface”.  See [0048] of Hodges et al.

Regarding claim 8 Black et al is silent as to: The apparatus of claim 1, wherein: the apparatus further comprises a wireless communications device; the function comprises a wireless communications function; the first control signal is configured to instruct the wireless communications device to permit a performance of the wireless communications function; and the second control signal is configured to instruct the wireless communications device to prevent the performance of the wireless communications function.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the apparatus of Black et al with a wireless communications device as taught by Hodges et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an apparatus with a wireless communications device to allow “two way data communication using protocols such as WiFi”.  See [0046] of Hodges et al.

Regarding claim 10. Black et al is silent as to: The apparatus of claim 1, wherein: the apparatus further comprises a lighting control device; the function comprises a lighting control function; the first control signal is configured to instruct the lighting control device to permit a performance of the lighting control function; and the second control signal is configured to instruct the lighting control device to prevent the performance of the lighting control function.

With respect to claim 10 Hodges et al discloses:  [0027] The UI module 400 is not limited to the embodiment or component layouts depicted in FIGS. 3-4, but can also be constructed with different layouts and include other sensors to detect, for example, temperature, humidity, ambient light, and motion. In one embodiment, a UI module 400 can include one or more of a video camera, ambient light sensor, and motion sensor. The UI module may be configured to operate in a variety of modes of operation including: lighting control idle mode, lighting control active mode, security active mode and security idle mode. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the apparatus of Black et al with a lighting control device as taught by Hodges et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an apparatus with a lighting control device so as to provide light and the ability to change the light provided.

Regarding claims 11 and 16 Black et al is silent as to: The apparatus of claim 1, wherein: the apparatus further comprises a power monitoring device configured to detect an electrical current between the first electrical terminal {hot terminal} and the second electrical terminal {dimmed hot terminal}; and the at least one processor 190 is configured to determine the function based on the detected electrical current.

With respect to claims 11 and 16 Hodges et al discloses:  [0062] Accordingly, the disclosed electrical control system can automatically operate in electrical boxes whether or not a neutral wire is available. The disclosed electrical control system can also automatically detect different power states and contexts and determine an appropriate power mode to operate in. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the apparatus of Black et al with a power monitoring device configured to detect an electrical current between the first electrical terminal and the second electrical terminal; and the at least one processor is configured to determine the function based on the detected electrical current as taught by Hodges et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to “adjust power capture amounts based on the operational state of the load and reduce available feature sets to improve the consistency and reliability of operation of the system.”  See [0062] of Hodges et al.

Allowable Subject Matter
Claims 9, 12-13, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd